Title: To James Madison from Benjamin Say, 6 September 1807
From: Say, Benjamin
To: Madison, James



Philada. Septemr., 6th. 1807

I took the liberty of writing to You in Novemr. last & mentioned my desire, if a vacancy should happen, of being appointed Collector of the the Port of Philada., & solicited your kind attention thereto with the President.  Perhaps the President may recollect something of me, if he should be informed, that I had the honor of meeting him with several others, in the Northern Liberties of this City some years ago, to attend to some experiments by Mr. Saml. Hopkins, upon a new mode of manufacturing Pearl Ash.
This City is the place of my Nativity, & in the College, now University, of which I received my Education, & was a Student of Medicine under the celebrated Doctr. Thos. Bond at the commencement of the Revolution; he was one of the Professors in the Medical School at that time.  In this City have I lived all my life, excepting the small portion I spent in travelling.  I have endeavoured to conduct myself so, as to gain the esteem & confidence I trust, of my fellow citizens, to whom I am universally known.  I have had the honor of being known by Mrs Madison for a number of Years.  I think from the information that I have received within a day or two past, that poor Genl. Muhlenberg the present Collector will soon be no more.  He has been declining for some time past & is now at the point of death.  Thus truly we drop off in rapid succession, & lay down this very short & transitory mode of existence, & may really say with Hervey, "Life how short, Eternity how long."
In the fall of 1799 at a critical time indeed, I yielded to the very urgent solicitations of my friends, & accepted of a Seat in the Seanate of this State, by which I relinquished a practice worth several thousand dollars pr. Ann, but it was dedicated at the Altar of freedom & independence, as a small mite towards bringing into the Administration, the illustrious Son of Liberty, our beloved Jefferson; as the published proceedings of our Senate for that, & the beginning of the succeeding winter, will fully corroborate.
Now my much respected & honored friend, if this almost certain vacancy should take place, I shall esteem it a very particular act of friendship, if you will interest yourself with our worthy President, to appoint me to the said Office of Collector, & should I be successful, I will make use of every exertion to do credit to the choice, & my obligation therefor, will be of lasting impression, & will never be effaced but by an extinction of mental intellect.
Mrs. Say writes with me in very affectionate respect for Mrs. Madison & Yourself, And with much sincerity I remain Your real friend

Benjn. Say

